Citation Nr: 1810924	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-16 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD), in excess of 30 percent as of September 2, 2011, and in excess of 50 percent as of March 31, 2015.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, that established service connection for PTSD and assigned a 30 percent rating, effective September 2, 2011.  A March 2017 rating decision assigned a 50 percent rating, effective March 31, 2015.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A copy of the transcript is of record.  The Board remanded in April 2014 for additional medical development.

The issue of entitlement to a TDIU is addressed in the REMAND below.


FINDINGS OF FACT

1.  Prior to March 31, 2015, PTSD was manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.

2.  As of March 31, 2015, PTSD has been manifested by symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, but not total occupational and social impairment.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not greater, prior to March 31, 2015, for post-traumatic stress disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130 (2017).

2.  The criteria for a rating of 70 percent, but not higher, for post-traumatic stress disorder have been met as of March 31, 2015, but not earlier.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based on VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Consideration must be given to whether staged ratings are warranted.  Where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a different rating for each time period is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).

The assigned ratings increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2017).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Since these matters were certified to the Board after August 4, 2014, the revised regulations are applicable.

On September 2, 2011, the Veteran filed a service connection claim for PTSD, due to combat service in Vietnam.

A December 2011 VA examination diagnosed PTSD and assessed a GAF score of 55.  The examiner noted symptoms of sleep impairment, avoidance, increased arousal, depressed mood, markedly diminished interest in activities, poor concentration, hypervigilance, and exaggerated startle response.  The examiner opined that PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Although the examiner noted symptoms consistent with a 30 percent rating, the examiner opined that the symptoms caused clinically significant social and occupational impairment, which is more consistent with a 50 percent rating.  Since the assignment of a rating percentage is focused on how the symptoms cause occupational and social impairment and the examiner opined they caused significant impairment, the Board finds that a 50 percent rating was supported.

In June 2012, the Veteran's private doctor provided a statement that the Veteran had been under his medical care since 2006.  That doctor noted symptoms consistent with a 30 percent rating, such as anxiety and sleep impairment; and symptoms consistent with a 50 percent rating, such as flattened affect, impaired social relationships, reduced reliability, avoidance, and impaired memory and concentration.  That doctor opined that the Veteran was 100 percent disabled.  However, the doctor did not specify whether the Veteran was 100 percent disabled solely due to PTSD or solely due to service-connected disabilities.

The Board finds that the symptoms noted by that doctor were more consistent with a 50 percent rating.  Although that doctor opined the Veteran was 100 percent disabled, that doctor did not note any symptoms consistent with a 100 percent rating or provide any reasoning to support that opinion.  The narrative description of the symptomatology and impairments more nearly approximated the criteria for a 50 percent rating, and did not show deficiencies in most areas or total social and occupational impairment, despite that the conclusion was total disability.  Rather, the symptoms and impairments were more suggestive of occupational and social impairment with reduced reliability and productivity.

In a February 2015 VA examination, the Veteran reported that the thought about trauma from service 3 to 4 times per month, and that he avoided military movies.  The Veteran reported that sleep impairment was severe enough to require the Veteran and spouse to sleep in separate beds.  The examiner noted the Veteran's appearance was appropriate and thoughts logical, but the Veteran's mood and affect were noted as depressed.

The Board finds that the symptoms noted by the examiner were more consistent with a 50 percent rating due to occupational and social impairment with reduced reliability and productivity.  That evidence does not show deficiencies in most areas or total occupation and social impairment.

A March 31, 2015, VA examination noted symptoms of intense or prolonged psychological distress and marked psychological reactions to internal or external cues that reminded the Veteran of the traumatic events.  The Veteran had nightmares and intrusive thoughts and memories.  The examiner noted symptoms of disturbances of mood, difficulty in social settings, and impaired concentration, consistent with a 50 percent rating.  The examiner also noted symptoms of impaired impulse control, intense and prolonged psychological distress, and the inability to establish and maintain effective relationships, consistent with a 70 percent rating.    The Veteran was socially isolated for the most part.  He reported having significant difficulty being around people.  He had conflict in his marriage and slept separately due to combative sleep.  He had a positive relationship with his granddaughter.  He had some quick-to-anger behavioral problems with his wife and reported that was isolated to his relationship with her.  The examiner reported an inability to establish and maintain effective relationships.  The examiner opined that PTSD symptoms caused clinically significant impairment in occupational, social, and other important areas of functioning and caused occupational and social impairment with reduced reliability and productivity.  The examiner assessed a GAF score of 55.

The Board finds that, as of the date of that examination, March 31, 2015, the PTSD symptoms and the effects on occupational and social functioning were more consistent with a 70 percent rating.  A 70 percent rating is also supported by GAF scores between 50 and 55, representing moderate to serious symptoms.  That evidence tends to indicate symptoms causing occupational and social impairment with deficiencies in most areas, which more nearly approximates the criteria for a 70 percent rating.

The Board notes that throughout the entire period on appeal there has been no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene;, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  Most importantly, the evidence does not show total social impairment due to PTSD.  The Veteran maintains some social relationships.  Therefore, a rating in excess of 70 percent is not warranted.

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, were met prior to March 31, 2015.  The Board further finds that the criteria for a 70 percent rating, but not higher, have been met as of March 31, 2015.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD from September 2, 2011, to March 30, 2015, is granted.

Entitlement to a rating of 70 percent, but not higher, as of March 31, 2015, but not earlier, for PTSD is granted.

REMAND

Although further delay is regrettable, the issue of entitlement to a TDIU must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The December 2011 examiner opined that PTSD symptoms caused clinically significant distress or impairment in occupational activities.

The March 2015 examiner opined that PTSD symptoms caused clinically significant impairment in occupational functioning.  However, the examiner also opined that the Veteran's mental conditions do not impact the ability to work, since the Veteran was retired.  The examiner also opined that the Veteran's service-connected heart disability, hearing loss, and tinnitus impacted the ability to work.

Although the June 2012 private doctor opined that the Veteran was 100 percent disabled, that doctor did not specify if that meant the Veteran was prevented from gainful employment, and if so, if that was due solely to service-connected disabilities.

Since VA examiners have opined that several of the Veteran's service-connected disabilities impact the ability to work, the Board finds that an opinion is required which considers and determines whether or not the total effects of all of the Veteran's service-connected disabilities prevent, rather than just impact, the ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include any VA medical records not already of record.

2.  Schedule the Veteran for a VA examination.  The examiner should conduct an assessment of the functional effects of the service-connected disabilities on the Veteran's ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must review the claims file and should note that review in the report.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner cannot consider the Veteran's age or any non-service connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is found capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case of the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


